Case 1:19-cv-04587-JPO Document 122-3 Filed 10/05/20 Page 1 of 4




                    Exhibit C
           Case 1:19-cv-04587-JPO Document 122-3 Filed 10/05/20 Page 2 of 4



MITCHELL SILBERBERG & KNUPP LLP                                                                        Christine Lepera
                                                                                             A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7703 Phone
                                                                                                     (917) 546-7673 Fax
                                                                                                           ctl@msk.com


June 23, 2020

BY EMAIL

Christopher Brown, Esq.
Brown & Rosen LLC
100 State Street, Suite 900
Boston, MA 02109

Re:       Ernie Hines d/b/a Colorful Music v. EMI April Music Inc., et al.,
          Case No. 1:20-CV-03535-JPO

Dear Mr. Brown:

        We write on behalf of Warner Chappell Music, Inc., Shawn Carter p/k/a Jay-Z, and
Timothy Mosley p/k/a Timbaland (“Defendants”) in the above-captioned action (“Hines II”). As
you know, we also represented Carter and Mosley, as well as Roc-A-Fella Records, LLC and
Def Jam Recordings, a division of UMG Recordings, Inc., as defendants in the prior related
action, captioned Hines v. Roc-A-Fella Records, Inc. et al., No. 19-CV-4587-JPO (“Hines I”).

        This letter is written further to our letters of April 24, 2020 and May 13, 2020, in which
we outlined why this case is without merit and that it should be clear to you that it is objectively
unreasonable to continue to prosecute any putative claim. We write now to not only reiterate
that point, but to reiterate it in the context of highly relevant recent case law developments which
establish that—irrespective of the clear lack of merit on liability—Plaintiff in all events cannot
recover any damages. Indeed, because of these undisputed facts, as discussed below, any further
pressing of this case by you in the hopes of seeking to exact settlement monies solely because of
the expense of defense will only bolster the appropriateness of a fee award against Plaintiff here.

        First, and as you may or may not be aware, in Sohm v. Scholastic Inc., 959 F.3d 39 (2d
Cir. 2020), the Second Circuit has now ruled unequivocally that a plaintiff’s potential recovery
of any infringement damages, including any allocation of a defendant’s profits under the
Copyright Act attributable to any infringement, is completely limited to the three years prior to
filing suit, irrespective of when the alleged infringement was discovered. Id. at 51-52 (holding
that a plaintiff’s recovery under the Copyright Act “is limited to damages incurred during the
three years prior to filing suit” irrespective of whether discovery rule or injury rule applies).
Thus, no Defendant in this case could ever be liable for any disgorgement in connection with
“Paper Chase” or “Toe 2 Toe” of any profits made prior to May 6, 2017.

        Please be advised that the total revenues from any source for the Defendants for the
tracks entitled “Paper Chase” and “Toe 2 Toe” over the last three years is so insignificant that it
does not even total in the aggregate a couple of thousand dollars. With apportionment, any
putative recovery would be a small fraction of that amount, likely less than a hundred dollars.

                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
Doc ID
          Case 1:19-cv-04587-JPO Document 122-3 Filed 10/05/20 Page 3 of 4




Christopher Brown, Esq.
June 23, 2020
Page 2


Accordingly, your best case scenario if you proceed with this lawsuit would be to secure a
recovery that is entirely de minimis.

         Second, your client is also not entitled to claim any statutory damages or legal fees. You
have essentially conceded, as you must, that the deposit copy lead sheet of the Plaintiff’s
composition filed with the original copyright registration (not registered before the
commencement of the alleged infringement) does not support any infringement claim. Under the
recent decision in Griffin et al. v. Sheeran et al., No. 17-CV-5221-LLS, slip op. at 2-3 (S.D.N.Y.
Mar. 24, 2020) (ECF No. 121), which held that musical elements not part of the deposit copy are
not within scope of the copyright, no sound recording would be admissible. And, to the extent
you have tried to create a new copyright in the composition, which will be challenged as invalid,
in all events that registration was filed long after the alleged infringement, and thus does not
qualify for any statutory damages or fees protections under the Copyright Act. 1

        On the other hand, while there is no economic upside here for you or your client, there
are significant economic downsides. First, for all of the reasons expressed, we will be seeking an
order requiring your client to file a bond as security for costs pursuant to Local Civil Rule 54.2.
Security for costs may also include attorneys’ fees under 17 U.S.C. § 505. See Gary Friedrich
Enterprises, LLC v. Marvel Enterprises, Inc., No. 08-CV-01533-BSJ-JCF, 2010 WL 3452375, at
*2 (S.D.N.Y. Sept. 1, 2010). 2 The factors courts typically look at weigh heavily towards
imposition of a bond. In particular, you have already represented in Hines I that your client is
without means to pay attorneys’ fees incurred against him, see ECF No. 98, and this in and of
itself merits imposition of a bond, see, e.g., id. at *3 (“[C]ourts have held that ‘a party's apparent
financial inability to pay prospective costs is sufficient in and of itself to justify an order
requiring the posting of a cost bond under Rule 54.2.’”); Bressler v. Liebman, No. 96-CV-9310-
LAP, 1997 WL 466553, at *4 (S.D.N.Y. Aug. 14, 1997). Your and your clients’ out-of-state
status, your baseless legal positions, and your track record of repeatedly failing to comply with
applicable procedural rules, among other things, only further serve to demonstrate why a bond is
not only appropriate in this case, but warranted. See, e.g., Reynolds v. Hearst Commc'ns, Inc.,
No. 17-CV-6720-DLC, 2018 WL 1229840 (S.D.N.Y. Mar. 5, 2018), reconsideration denied, No.
17-CV-6720-DLC, 2018 WL 1602867 (S.D.N.Y. Mar. 29, 2018) (ordering plaintiff to post a
bond); Rice v. Musee Lingerie, LLC, No. 18-CV-9130-AJN, 2019 WL 2865210, at *3 (S.D.N.Y.
July 3, 2019), reconsideration denied, No. 18-CV-9130-AJN, 2019 WL 6619491 (S.D.N.Y. Dec.
5, 2019) (same).


1
  We have already raised issues with the belated and potentially fraudulent copyright registrations
prompted solely by these lawsuits, and will seek invalidation of these registrations if Hines II
proceeds.
2
  We are indeed already entitled to, and intend to seek, attorney’s fees in Hines I. Your litigation
approach was objectively unreasonable and blatantly aimed at running up defense costs. You
sued the labels and then simply abandoned your claims just to file another case, even before your
motion for reconsideration was decided, showing how frivolous it was to embroil those
defendants in this matter in first place. If you proceed with Hines II, the amount of those fees
will only increase for your client.
          Case 1:19-cv-04587-JPO Document 122-3 Filed 10/05/20 Page 4 of 4




Christopher Brown, Esq.
June 23, 2020
Page 3


        Accordingly, it is unquestionably in your and your client’s best interest to terminate your
pursuit of this fatally defective and economically non-viable claim with prejudice now. We will
agree to forego any costs to date of this letter if you voluntarily dismiss this case in its entirety
with prejudice no later than June 29, 2020 and agree to suitable releases approved by
Defendants. But if you require us to incur any more fees in connection with Hines I or Hines II,
rest assured we will seek to obtain all financial remedies in Defendants’ favor.

        The foregoing is without waiver of, or prejudice to, any and all of Defendants’ rights,
remedies, defenses and positions in Hines I and II. Nothing set forth herein, or omitted
therefrom, constitutes a waiver, concession or admission as to any matter.

Sincerely,

/s/ Christine Lepera
Christine Lepera
A Professional Corporation of
MITCHELL SILBERBERG & KNUPP LLP

CTL/sml

cc:       Jeff Movit, Esq.
